Citation Nr: 1537513	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to a decision on the claim for service connection for PTSD.

The Board notes that in March 2012 a VA examination was conducted wherein    the examiner found the Veteran did not meet the diagnostic criteria for PTSD.  Subsequently, the Veteran has been diagnosed with PTSD by a nurse practitioner, although the full diagnostic criteria serving as the basis for that diagnosis was not indicated.  Additionally, the Board notes that the Veteran's representative requested a new VA examination at the June 2015 Board hearing.  Accordingly, a new examination is warranted.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA mental health treatment records dating since February 2015.

2. Schedule the Veteran for a VA PTSD examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether such condition is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran meets the diagnostic criteria for PTSD based on his confirmed stressor of having coming under fire while driving in a convoy in Vietnam and witnessing friends being injured, to include the fear of hostile military activity.  

If PTSD is not diagnosed or is not related to service, the examiner should indicate whether any other psychiatric disorder diagnosed (other than a personality disorder) is at least as likely as not related to service.  The examiner should provide a rationale for the opinions expressed.

3. After the development requested above as well as any additional development deemed necessary        has been completed, the record should again be reviewed.  Thereafter, readjudicate the claim for service connection for PTSD.  If the benefit sought on appeal remains denied, then the Veteran and     his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




